Citation Nr: 0506859	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease at L5, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected macrovasicular steatosis with 
peripheral fibrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

The veteran served on active duty from September 1979 to 
August 2001.

In an October 2002 rating decision, the RO, in pertinent 
part, granted service connection for macrovesicular steatosis 
with mild periportal fibrosis and for degenerative disc 
disease of the lumbosacral spine with sciatica.  Each of 
these disorders was assigned a zero (noncompensable) 
disability evaluation, effective from September 1, 2001, the 
day after the veteran left military service.  The veteran 
indicated disagreement with those evaluations.  After being 
issued a statement of the case, he perfected his appeal by 
submitting a substantive appeal (VA Form 9) in October 2003.  

In January 2004, the RO increased the disability rating 
assigned for the service-connected degenerative disc disease 
from noncompensably disabling to 10 percent disabling, 
effective October 30, 2003.  This did not constitute a full 
grant of the benefits sought, and the veteran's claim of 
entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded].

At the request of the veteran, he was afforded a personal 
hearing, which was conducted  before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

The issue of entitlement to an increased disability rating 
for service-connected degenerative disc disease of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

The October 2002 RO rating decision granted service 
connection for a number of other disabilities.  The veteran 
has not disagreed with the assigned disability ratings.  The 
October 2002 decision also denied service connection for 
degenerative joint disease of the hands.  He has not 
disagreed with that decision.   

 
FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected macrovesicular steatosis with 
periportal fibrosis is asymptomatic.

2.  The evidence does not show that the veteran's service-
connected macrovesicular steatosis with periportal fibrosis 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected macrovesicular steatosis with periportal 
fibrosis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased (compensable) evaluation for 
service-connected macrovesicular steatosis with periportal 
fibrosis.

The veteran is seeking an increased disability rating for his 
service-connected macrovesicular steatosis with periportal 
fibrosis, which is currently evaluated as noncompensable 
(zero percent disabling).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
July 2002.  The letter listed in great detail the kinds of 
evidence, including medical reports and lay statements, that 
would support the claims for service connection that were 
pending as of that date.  This letter not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency "(i.e., VA Medical Center records, military hospital 
records, etc.)." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the July 2002 letter, the veteran was informed, in a section 
entitled "What Information Or Evidence Do We Need From 
You", of the kinds of evidence he should submit.  See the 
July 2002 letter, pages 3-4.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter advised the veteran 
"If you want us to help get any additional information or 
evidence that you think will support your claim, please tell 
us about it" [emphasis as in original letter].  This request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that this VCAA letter properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

As noted in the Introduction, this appeal arose from an 
October 2002 rating decision that granted service connection 
and assigned a noncompensable (zero percent) disability 
rating.  The July VCAA notice letter did not specifically 
reference the increased rating issue, nor could it, since a 
disability rating had not been assigned at that time.  This 
does not render that letter invalid, however.  According to 
VA's General Counsel, the notice provisions of VCAA do not 
apply if, in response to a decision on a claim for which VA 
has already provided the VCAA notice, the claimant files a 
notice of disagreement (NOD) that raises a new issue.  
See VAOPGCPREC 8-2003.  Such is the case here.  

Therefore, in accordance with VAOPGCPREC 8-2003, additional 
notice need not be directed to the veteran with respect to 
the increased rating issue. That is, because the veteran was 
provided with adequate VCAA notice prior to October 2002 in 
regards to his initial service connection claim, VA is not 
required to provide additional notice with respect to the 
subsequent "downstream" claim for an increased rating.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains the veteran's service 
medical records, as well as post-service outpatient treatment 
records from Evans Army Community Hospital; the veteran has 
indicated that he does not receive medical treatment from any 
other provider.  The veteran was provided with a VA medical 
examination in August 2002, the results of which will be 
referred to below.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As was noted in the Introduction, 
the veteran presented testimony at a personal haring which 
was chaired by the undersigned Veterans law Judge at the RO 
in September 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Specific schedular criteria

VA's rating schedule (38 C.F.R. Part 4) does not set forth 
diagnostic criteria that are specific to macrovesicular 
steatosis with periportal fibrosis.  When an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings. 38 C.F.R. § 
4.20 (2004).  

As discussed below, the most appropriate diagnostic criteria 
by which to evaluate the severity of this disability, by 
analogy, is 38 C.F.R. § 4.114, Diagnostic Code 7345 [chronic 
liver disease without cirrhosis].  Under these criteria, 
nonsymptomatic chronic liver disease is rated as 
noncompensable (zero percent disabling).  A 10 percent 
disability rating is assigned when chronic liver disease is 
manifested by intermittent fatigue, malaise, and anorexia; or 
by incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restrictions or continuous medication; or 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent disability rating is assigned 
for daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly; or for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12-month period.  A 60 percent 
disability rating is awarded for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly; or for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12-month period but not occurring constantly.  A 100 
percent disability rating is awarded for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

In addition, under Diagnostic Code 7345 is the following 
Note:  For purposes of evaluating conditions under diagnostic 
code 7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

The report of an August 2002 VA general medical examination 
notes that macrovesicular steatosis with mild periportal 
fibrosis was confirmed on liver biopsy in January 2002, and 
that the veteran had elevated liver function tests for 
several years.  He indicated that his appetite was good and 
that his weight was stable.  His urine was normal color and 
his stools were brown and well formed.  There was no 
abdominal pain and no known cirrhosis.  On examination, he 
was found to be well developed and well nourished, 5 feet 5 
inches tall and weighing 175 pounds.  His abdomen was soft, 
and there was no guarding, rebound, masses or 
hepatosplenomegaly.  Extremities were without cyanosis, 
clubbing or edema.  Review of the skin revealed no evidence 
of palmar erythema or telangiectasia.  
On diagnostic testing, bilirubin was within normal limits 
(0.9 mg/dL, with a reference range of 0 to 1.2).

The record also includes reports of outpatient treatment 
accorded the veteran at Evans Army Community Hospital dated 
between September 2001 and September 2004.  These records 
show that the veteran's weight varied between 198 pounds (in 
September 2001) and 168 pounds (in November 2002); in 
September 2004, his weight was recorded as 175 pounds.  The 
report of a January 2002 liver biopsy notes that the veteran 
was well nourished and well developed; there were no ascites, 
spleen tip felt, rebound tenderness, pulsatile mass, 
abdominal masses, or organomegaly.  

In August 2002,  liver function tests were normal.  The 
veteran was noted to be taking 400 units of Vitamin E daily.

At his September 2004 personal hearing, the veteran testified 
that his weight had dropped from an in-service high of 250 
pounds to a current weight of approximately 170 pounds.  He 
stated that he was no longer able to eat what he 
characterized as "greasy foods" and "fast foods."  He also 
stated that he experienced cramping episodes of five-to-six 
minutes in duration once or twice per week, and that he was 
sometimes fatigued.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected liver disease, which is currently evaluated 
as noncompensable (zero percent disabling) under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2004).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's service-connected macrovesicular steatosis with 
periportal fibrosis is currently rated, by the RO, by analogy 
to 38 C.F.R. § 4.114, Diagnostic Code 7312 (2004) [cirrhosis 
of the liver, primary biliary cirrhosis, or cirrhotic phase 
of sclerosing cholangitis].  However, in the absence of 
clinical evidence that the veteran's liver impairment 
involves cirrhosis, his disability is more accurately 
evaluated under Diagnostic Code 7345 [chronic liver disease 
without cirrhosis].  
There is no suggestion that cirrhosis of the liver in fact 
exists.

While no diagnostic standard precisely matches the exact 
nature of the veteran's liver disorder, the absence of 
cirrhosis leads the Board to find that the criteria set forth 
under Diagnostic Code 7345 are more analogous to the 
veteran's disability than those that would be found with 
regard to cirrhosis of the liver.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate.  Accordingly, the Board 
concludes that the veteran should be rated under Diagnostic 
Code 7345.

Schedular rating

As discussed above, a 10 percent disability rating is 
warranted for chronic liver disease without cirrhosis, with 
symptoms such as intermittent fatigue, malaise, and anorexia, 
or incapacitating episodes.  None of those symptoms has been 
identified.  Rather, the clinical record clearly shows that 
the veteran is at all times described as well developed and 
well nourished.  While he has complained of occasional 
fatigue and cramping, there is no clinical evidence 
reflecting medical treatment or findings relating to these 
complaints.  There is no evidence of incapacitating episodes.  
The veteran is not shown to require medication, other than 
Vitamin E.  Moreover, reports of diagnostic testing conducted 
by VA in August 2002 show that liver function test results 
were within the range deemed normal.

The veteran's primary argument, appears to be that certain 
foods do not agree with him, and this has led to his loss of 
weight, from an in-service high of 250 pounds to his current 
weight, approximately three years later, of 175 pounds.  

The Board has carefully considered the veteran's contentions.  
The medical and other evidence of record evidence does not 
show that the veteran's weight loss is either due to, or is 
the cause of, anorexia or malnourishment.  Indeed, one of the 
more recent medical reports of record, in August 2002, reads 
in part as follows:  "Feels great . . . . Started diet and 
exercise program and has lost 80 lbs. over 9 months.  Still 
bothered by arthritis of the back but no significant symptoms 
of chronic liver disease."   
  
Moreover, medical records consistently describe the veteran 
as well nourished, and there are no clinical findings 
indicating that his health is in any manner compromised by 
his loss of weight.  As noted in the paragraph immediately 
above, the opposite appears to be true.  The veteran's height 
is shown on various medical records as ranging between 5 feet 
5 inches and 5 feet 7 inches; his current weight of 175 
pounds is clearly within normal limits.  There is no hint in 
the medical records that the veteran's current weight is 
indicative of any pathology.  Thus, it appears from the 
medical evidence that the veteran's weight loss was not only 
not due to the liver disease, but it was medically prescribed 
and was beneficial.

The veteran has indicated that dietary restrictions due to 
his liver problems consist of avoidance of what he described 
as "greasy" or "fast" foods.  Setting aside the matter of 
the diet program, which presumably would call for avoidance 
of the same foods, there is no evidence that such dietary 
limitations have any adverse health consequences.  The mere 
fact that the veteran's food options may be restricted does 
not lead the Board to conclude that the veteran is disabled 
as a consequence.  

In brief, the clinical evidence does not demonstrate the 
presence of any impairment or limitation that has been 
attributable to the veteran's macrovesicular steatosis with 
periportal fibrosis.


Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The current noncompensable evaluation assigned for the 
veteran's service-connected macrovesicular steatosis with 
periportal fibrosis is based on a longitudinal review of the 
evidence, to include the report of a VA examination, 
outpatient treatment records, and the veteran's testimony, 
which are discussed above.  None of these records show that a 
compensable evaluation could be awarded at any time since the 
effective date of the grant of service connection.  
Accordingly, staged ratings are not appropriate for his liver 
disorder.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the April 2000 rating decision that forms the basis of 
this appeal, the RO determined that an exceptional or unusual 
disability picture did not exist with respect to any of the 
three disabilities here under consideration.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability ratings 
at issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been hospitalized 
for his liver disorder, nor is there evidence of marked 
interference with employment due to this disability.  While 
the veteran has indicated that he is not currently employed, 
and has not been employed since leaving service in August 
2001, it is not shown that his lack of employment is 
attributable to his liver disorder.  Indeed, at his September 
2004 personal hearing he discussed his unemployment primarily 
in the context of impairment resulting from his lumbar spine 
disorder, and not his liver disorder.  [The veteran's claim 
of entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine is being 
remanded by the Board for further development.]  

In addition, the medical evidence does not demonstrate any 
exceptional or unusual clinical picture.  As has been 
discussed above, there has been no specific pathology 
attributed to the liver disability, and the most recent liver 
function tests, in August 2002, were normal.  Nor is there 
any other factor that would warrant the referral of this 
disability to appropriate officials within VA for 
consideration of an extraschedular rating.  

Conclusion

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for his service-
connected macrovesicular steatosis with periportal fibrosis.  
That claim, accordingly, is denied.




ORDER

An increased (compensable) evaluation for service-connected 
macrovesicular steatosis with periportal fibrosis is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease at L5, currently 
evaluated as 10 percent disabling.

After a review of the record, the Board is of the opinion 
that further development of the evidence is necessary with 
regard to the veteran's claim of entitlement to an increased 
disability rating for his service-connected degenerative disc 
disease at L5.  

In particular, the veteran has not been afforded a VA 
compensation and pension examination that would specifically 
address the nature and severity of the impairment caused by 
this disorder.  This is particularly significant since the 
veteran has contended that his service-connected back 
disability has worsened recently.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

The Board observes in passing that veteran, through his 
representative, has raised the issue of entitlement to an 
effective date earlier than October 30, 2003 for the award of 
the 10 percent disability rating for his service-connected 
lumbar spine disorder.  This matter has not been developed 
for appellate review, and is referred to the RO for action as 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999), 
discussed above, with respect to the assignment of staged 
ratings.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be accorded a VA 
examination in order to ascertain the 
current severity of his service-connected 
degenerative disc disease at L5.  The 
veteran's claims folder is to be made 
available to the examiner.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Following completion of the above 
development, VBA should readjudicate the 
veteran's claim.  The matter of staged 
ratings should be considered.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and allowed an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for appellate 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


